ITEMID: 001-97969
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF SOILA v. FINLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 10;No violation of Art. 6-1;No violation of Art. 7
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Lech Garlicki;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä
TEXT: 5. The applicant was born in 1973 and lives in Helsinki. He was a journalist on the nationwide magazine 7 päivää.
6. On 4 December 1996 A., the National Conciliator (valtakunnansovittelija, riksförlikningsmannen) at the time, and B., his female friend, entered late at night A.'s home where his wife was present. The situation escalated, the police were called and the incident, which subsequently involved also A.'s grown-up children, led to A.'s arrest. Following the incident, criminal charges were brought against both A. and B. on 18 December 1996. On 16 January 1997 the Helsinki District Court (käräjäoikeus, tingsrätten) sentenced A. to a four-month conditional prison sentence for resisting arrest and for criminal damage (vahingonteko, skadegörelse), and B. to a fine for assault. On 17 January 1997 the Council of State (valtioneuvosto, statsrådet) dismissed A. from his post as National Conciliator. On 25 June 1998 the Appeal Court (hovioikeus, hovrätten) upheld the judgment with respect to B. As regards A., the case was discontinued as he had died on 14 May 1998. On 15 December 1998 the Supreme Court (korkein oikeus, högsta domstolen) refused B. leave to appeal.
7. On 6 February 1997 7 päivää magazine published two articles written by the applicant about A. and B. The first article was entitled “A. collects his female friend every day from work, the relationship continues” and it concerned A.'s and B.'s relationship. B.'s conviction as well as her workplace were mentioned as background information but the major part of the article concerned the journalist's eyewitness statements about how A. and B. spent their free time. The caption of the article stated that “A.'s female friend B. visits his home daily”. Also, several pictures of B. were published. The second article was entitled “The police laughed at the ex-national conciliator, A. arrested the journalists”. It was about A. and his behaviour in certain encounters with the media, and B.'s name was mentioned only in passing. The caption of the article stated that “A. requested executive assistance from the police in order to take his female friend secretly to his home”. Prior to these articles, B.'s identity had been revealed and her picture had been published in the media.
8. In the spring of 1997 A. and B. requested that criminal investigations be conducted against journalists who had written about the incident of 4 December 1996 and the circumstances surrounding it. On an unspecified date they made such a request with respect to the applicant, claiming that the articles published in 7 päivää had invaded B.'s privacy.
9. On 28 November 2001 the public prosecutor brought charges under Chapter 27, section 3(a), paragraph 2, of the Penal Code against the applicant as well as the editor-in-chief (see Jokitaipale and others v. Finland, no. 43349/05, 6 April 2010), in Vantaa District Court. The charges brought against the applicant clearly indicated that the applicant was charged only for having written the articles in question. He was not charged for having been responsible for the headings, pictures or in which part of the magazine the articles were to be published.
10. B. concurred with the charges brought by the public prosecutor. She pursued a compensation claim jointly and severally against the applicant, the editor-in-chief and the publishing company, which was joined to the criminal charges. Charges brought against the other journalists of the magazine as well as the editor-in-chief were examined in the same proceedings.
11. On 8 November 2002 the court, after having held an oral hearing, first decided to declare all parts of the case file secret for ten years except for the applicable legal provisions, the conclusions and the summary of the case. Additionally, B.'s identity was not to be revealed in the public parts of the case file. As to the merits of the case, the court accepted the statement of facts indicated in the charges and noted that the applicant was not responsible for the headings, pictures or in which part of the magazine the articles were to be published. It sentenced the applicant to pay twenty day-fines, amounting to 840 euros (EUR), for invasion of B.'s private life. Moreover, the applicant was ordered to pay B., jointly with the other parties to the case, EUR 4,000 plus interest for non-pecuniary damage as well as her costs and expenses.
12. The District Court found that the facts mentioned in the articles were of a kind to which the protection of private life typically applied. The Supreme Court had already found in 2002 that the national television broadcast on 23 January 1997, in which B.'s name had been mentioned twice in the context of an interview with A., had invaded her private life. B. did not hold such a position in society that the exception in Chapter 27, section 3(a), paragraph 2 of the Penal Code was applicable. The fact that she was a friend of such a person and that she had been involved in the incident that subsequently led to the dismissal of A. from his post as National Conciliator did not justify revealing her identity. Nor was B.'s conviction of a kind that would justify revealing her identity. The Penal Code provision in question did not require that intent to harm be shown but it was sufficient that the dissemination of information about the private life of a person was capable of causing him or her damage or suffering. The applicant, therefore, had had no right to reveal facts relating to B.'s private life.
13. By letter dated 9 December 2002 the applicant appealed to the Helsinki Appeal Court, requesting, inter alia, that an oral hearing be held and if not, that he be given a possibility to submit additional comments. Moreover, he claimed that the disclosure of a convicted person's name could not be considered as falling within the scope of private life, and that the District Court judge had had a fixed idea about the outcome of the case.
14. On 12 October 2004 the Appeal Court, without holding an oral hearing, upheld the District Court judgment. The court balanced the freedom of expression against the protection of private life in the light of the Court's case-law. It found that, according to the preparatory works and the national and the Court's case-law, the facts mentioned in the articles were of a kind to which the protection of private life typically applied. The Supreme Court had already found in 2002 that B. was not a public figure, and the fact that she was a friend of such a person and that she had been involved in the incident that subsequently led to the dismissal of A. from his post as National Conciliator did not justify revealing her identity. Nor was B.'s conviction of a kind that would have justified revealing her identity. The fact that B.'s identity as A.'s friend had previously been revealed in the media did not justify the subsequent invasion of her private life.
15. By letter dated 13 December 2004 the applicant applied for leave to appeal to the Supreme Court, reiterating the grounds already presented before the Appeal Court. Moreover, he claimed that the Appeal Court had not reasoned its judgment sufficiently, and that the judgment was written in a manner suggesting collective criminal liability. This conflicted with the presumption of innocence. Further, he claimed that the restrictions on freedom of expression were neither necessary nor justified in this case.
16. On 15 August 2005 the Supreme Court refused the applicant leave to appeal.
17. The relevant domestic legislation and practice are outlined in the Court's judgment in Flinkkilä and others v. Finland (no. 25576/04, §§ 19-44, 6 April 2010).
18. The relevant international materials are outlined in the Court's judgment in Flinkkilä and others v. Finland (cited above, §§ 45-47).
VIOLATED_ARTICLES: 10
NON_VIOLATED_ARTICLES: 6
7
NON_VIOLATED_PARAGRAPHS: 6-1
